Citation Nr: 0722815	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective October 30, 2002.  The veteran requests a higher 
rating.


FINDING OF FACT

The veteran's PTSD is of no more than moderate severity and 
primarily manifests with sleep disturbances, depressed mood, 
nervousness and anxiety, and panic attacks, but without a 
flattened affect; circumstantial circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment or abstract thinking.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003 and October 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  There has 
been substantial compliance with all pertinent VA law and 
regulations as stated above, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  In addition, since the claim for an increased 
rating is being denied in the instant appeal, no new 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Accordingly, 
the Board will address the merits of this claim. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
PTSD and assigned an initial disability rating of 30 percent, 
effective October 30, 2002.  The veteran requests a higher 
rating.


FINDING OF FACT

The veteran's PTSD is of no more than moderate severity and 
primarily manifests with sleep disturbances, depressed mood, 
nervousness and anxiety, and panic attacks, but without a 
flattened affect; circumstantial circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment or abstract thinking.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003 and October 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  There has 
been substantial compliance with all pertinent VA law and 
regulations as stated above, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  In addition, since the claim for an increased 
rating is being denied in the instant appeal, no new 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Accordingly, 
the Board will address the merits of this claim. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2006).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

The veteran's PTSD is currently evaluated as 30 percent 
disabling.  The veteran contends he is entitled to a 
disability rating in excess of 30 percent.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.

The veteran's claim for service connection for PTSD was 
received in October 2002.  In connection with his claim, the 
veteran underwent VA fee-based general examination dated in 
March 2003.  During this evaluation, the veteran described 
his traumatic military experiences that occurred during his 
Vietnam tour.  The veteran related that while in Vietnam and 
following discharge, he experienced severe nervousness, sleep 
difficulty, and episodes of crying.  He also indicated that 
his wife noticed his hostile feelings and unexplained anger 
upon his return and urged him to seek counseling.  The 
veteran did not do so at that time.  The examination report 
shows that the veteran has been employed as a sheet metal 
worker since 1966, and currently continues to be employed as 
such.  Upon clinical observation, the veteran was noticeably 
nervous and anxious.  He was noted to be able to perform 
activities and functions without any restrictions.  
Neurological and mental status examination findings were 
grossly normal.  His PTSD symptoms included crying spells 
when alone and changes in personality such as hostility and 
anger.

The veteran underwent a VA fee-based psychiatric examination 
in April 2003.  During this clinical evaluation, the veteran 
reported that the events of September 11, 2001 caused 
symptoms of anxiety and panic attacks, because he was 
reminded of traumatic events during his Vietnam service.  The 
veteran related that he has maintained a good work ethic, but 
that his wife notices that he shows very little emotion and 
seems quite unhappy.  The veteran indicated that he is always 
alone and prefers to sit in a "safe place."  He further 
noted that his PTSD symptoms generally included recurrent 
memories and distressing dreams, palpations, restlessness and 
intermittent headaches.  The veteran also reported that he 
was easily irritated and had angry outbursts, exaggerated 
startle responses and demonstrated hypervigiliance.  The 
examiner noted that the recent death of the veteran's father 
six months ago brought on recent feelings of depression.  He 
had not sought counseling or treatment, nor been on 
medications.  There was no history of hallucinations, 
delusions or paranoid ideation.  

Upon objective examination, the veteran's insight was 
observed as fair and his general fund of knowledge was good.  
The veteran's recent and remote memory was intact.  There was 
no history of suicidal thoughts.  The examiner noted further 
that the veteran had not manifested any outward symptoms to 
his coworkers, other than that he avoided any meaningful 
contacts, suppressed his feelings, did not show emotion; and 
always found himself alone.  The GAF score was reported to be 
between 70 and 75.

Following receipt of his notice of disagreement (NOD) with 
the initial disability rating assigned by the RO, the veteran 
underwent another VA fee-based psychiatric examination in 
June 2004.  The examiner's report shows that the veteran was 
not on any medication and was not receiving counseling.  The 
veteran stated he had started on Prozac in the past, but was 
not currently using it.  Upon observation, the veteran 
appeared casually dressed and appropriately groomed for the 
evaluation.  The veteran's thought processes were organized, 
despite his report that he was becoming indecisive and had a 
gradually declining memory.  Additional symptoms reported 
were apprehension of crowds, nightmares and flashbacks, and 
hypervigilance.  The veteran denied any hallucination, 
delusions, or paranoid ideations.  There was no history of 
any suicidal ideations or active planning noted.  The GAF was 
recorded to be between 60 and 65.

Based upon a review of the cumulative evidence, the Board 
finds that an initial disability rating in excess of 30 
percent is not warranted, as the objective evidence does not 
demonstrate that the veteran's current PTSD symptoms more 
nearly approximate the criteria necessary for a 50 percent 
(or higher) disability rating for any period under review.  

In this regard, the mental status examinations show that the 
veteran's PTSD symptoms primarily consist of nightmares, 
flashbacks, anxiety and nervousness, occasional panic 
attacks, and depressed mood.  These symptoms are adequately 
accounted for in the currently assigned disability rating of 
30 percent, for PTSD of moderate severity.  

The Board observes that at no time during the course of the 
appeal has the veteran been noted to have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impairment of short-term or 
long-term memory; or impaired abstract thinking.  Such 
symptoms would support an assignment of a higher disability 
evaluation.  

Rather, the Board finds that the veteran's PTSD symptomalogy 
is adequately accounted for in the currently assigned 
disability rating of 30 percent, for PTSD of moderate 
severity.  The veteran appears to be functioning 
satisfactorily, despite his depressed mood, sleep impairment, 
and anxiety.  His most recent GAF score was noted to be 
between 60 and 65, which is indicative of no more than 
moderate symptoms (e.g., occasional panic attacks) or 
moderate difficulty in social and occupational, functioning.  
See (DSM-IV) at 32.  Prior to this, the veteran achieved a 
GAF score between 70 and 75, indicative of no more than 
slight or mold impairment.  Id.

As for the veteran's report of a gradually declining memory, 
the 2004 examiner noted that there was some indication from 
the veteran's reported medical history that this may have 
been related to a previous stroke, which the veteran reported 
happened some 20 years ago.  At any rate, there is no 
indication in the record of memory loss of a significant 
degree.  In addition, the veteran indicated that he has 
maintained a good work ethic, and has worked in his field for 
more than 30 years.  During the April 2003 examination he 
further noted that he has not manifested outward symptoms of 
his PTSD to his co-workers.  This evidence does not 
demonstrate more than a moderate level of difficulty in 
establishing and maintaining effective work relationships.  
It is also noted that the veteran has not sought counseling 
nor received prescription medications for his PTSD 
disability, which also suggests that his PTSD symptoms are 
not of a severe level of impairment.  Thus, based on this 
evidence, there does not appear to be impairment of such 
severity so as to meet the criteria for a 50 percent rating.  

Finally, although there some evidence of panic attacks, 
irritability and anger, none of the available evidence shows 
that the veteran has impaired impulse control (such as 
unprovoked irritability with periods of violence).  Moreover, 
the examination reports reveal no history of delusions, 
hallucination or paranoid ideation.  The veteran was also 
observed to be appropriately groomed during his most recent 
evaluation and there was no reported observation of neglect 
of personal appearance and hygiene.  Thus, clearly, the 
evidence also does not reflect impairment of such severity to 
meet the criteria for ratings higher than 50 percent.

There is no additional evidence in the file, such as clinical 
treatment records, from which the Board may attempt to 
determine the severity of his PTSD during the course of the 
appeal.  The veteran also has not submitted any lay 
statements from family, friends, or coworkers or employers 
which demonstrate a level of impairment more severe than what 
is shown in the available evidence.  Therefore, the Board 
finds that the veteran's PTSD symptoms are adequately 
accounted for in the currently assigned disability rating of 
30 percent, for PTSD of moderate severity.  On the basis of 
the available objective evidence, the Board finds that the 
criteria for an initial disability rating of 30 percent are 
not met.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

An initial disability rating in excess of 30 percent, for 
post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


